Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/10/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Specification
The abstract of the disclosure is objected to because of abstract language and format submitted on 07/09/2021. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. Appropriate correction is required. See MPEP 608.01 (b) C. 

Claim Objections
Claim 5 is objected to because the claim recites “The wheel bearing device of claim 1 the elastomeric outer-ring sealing structure (80) …” in line 1.  It is suggested amending as “The wheel bearing device of claim 1, wherein the elastomeric outer-ring sealing structure (80) …” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 10-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2018-0186181; Tada et al.)
As to claim 1, D1 discloses, in Figures 1-2, a wheel-bearing device (Figure 2), comprising: 
an outer-ring element (10) for connection to a vehicle body, 
a wheel-hub element (2, 4) for connection to a wheel, and 
a sealing device (8), that seals a gap between the outer-ring element (10) and the wheel-hub element (2, 4), wherein 
the wheel-hub element (2, 4) comprises an inner axial wheel-hub end face (4b, 18a),
 the outer-ring element (10) comprises a radial outer-ring inner face (portion of 10 that engages with 15a), that faces the cylindrical wheel-hub portion (2c), 
the sealing device (8) comprises a wheel-hub sealing element (includes 17, 21a, and 21b), that is mounted on the wheel-hub element (2, 4), and an outer-ring sealing element (includes 15, 16, and 19), that is mounted on the outer-ring element (10), 
the wheel-hub sealing element (includes 17, 21a, and 21b) comprises a substantially rigid slinger-ring element (17) and an elastomeric wheel-hub sealing structure (21, 21a, 21b) arranged thereon, 
the outer-ring sealing element (includes 15, 16, and 19) comprises a substantially rigid insertion element (15) and an elastomeric outer-ring sealing structure (16, 19) arranged thereon, 
the slinger-ring element (17) comprises a cylindrical wheel-hub fastening portion (17a), that is connected to the cylindrical wheel-hub portion (2c), and a radial wheel-hub sealing portion (17c), that extends outwards from the wheel-hub element (2) substantially in a radial plane, 
the insertion element (15) comprises a cylindrical outer-ring fastening portion (15a) that is connected to the radial outer-ring inner face, and a radial outer-ring sealing portion (15b), that extends inwards from the outer-ring element (10) substantially in a radial plane, 
the elastomeric outer-ring sealing structure (16, 19) comprises an axial outer-ring sealing lip (16a, 16b), that extends between the radial outer-ring sealing portion (15b) and the radial wheel-hub sealing portion (17c) substantially in an axial direction and contacts the radial wheel-hub sealing portion (16b contacts 17c), 
the radial wheel-hub sealing portion (17c) is spaced axially from the inner axial wheel-hub end face (4b), and 
the elastomeric wheel-hub sealing structure (21a, 21b) comprises an axial wheel-hub sealing lip (21b), that extends between the radial wheel-hub sealing portion (17c) and the inner axial wheel-hub end face (4b, 18a) substantially in an axial direction and contacts the inner axial wheel-hub end face (4b; Figure 2).  

As to claim 2, D1 discloses the wheel-bearing device of claim 1, wherein the elastomeric wheel-hub sealing structure (21a, 21b) comprises a radial wheel-hub sealing lip (radial portion of 21b away from 21a), that extends between the radial wheel-hub sealing portion (17c) and the wheel-hub element (2) substantially in a radial direction and contacts the wheel-hub element (4, Figure 2).  

As to claim 3, D1 discloses the wheel-bearing device of claim 2, wherein the elastomeric wheel-hub sealing structure (21a, 21b) only comprises the axial wheel-hub sealing lip (21b) and the radial wheel-hub sealing lip (radial portion of 21b away from 21a) for contacting the wheel-hub element (4; Figure 2).  

As to claim 4, D1 discloses the wheel-bearing device of claim, wherein a thickness ratio of the axial wheel-hub sealing lip (21b) to the radial wheel-hub sealing lip (radial portion of 21b away from 21a) is in a range of from approximately 1.5 to approximately 4.0 (Figure 2).   

As to claim 5, D1 discloses the wheel-bearing device of claim 1, the elastomeric outer-ring sealing structure (16, 19) comprises a radial outer-ring sealing lip (16c), that extends between the radial outer-ring sealing portion (15b) and the cylindrical wheel-hub fastening portion (2c) substantially in a radial direction and contacts the cylindrical wheel-hub fastening portion (2c; Figure 2).  

As to claim 6, D1 discloses the wheel-bearing device of claim 5, wherein the elastomeric outer-ring sealing structure (16, 19) only comprises the axial outer-ring sealing lip (16a, 16b) and the radial outer-ring sealing lip (16c) for contacting the slinger-ring element (17c, Figure 2).  

As to claim 7, D1 discloses the wheel-bearing device of claim 5, wherein a thickness ratio of the axial outer-ring sealing lip (16b, 16a) to the radial outer-ring sealing lip (16c) is in a range of from approximately 1.5 to approximately 4.0 (Figure 2).  

As to claim 8, D1 discloses the wheel-bearing device of claim 1, wherein the outer-ring sealing element (15) comprises a collecting- lip structure (axial portion of 19 between 15a and 15c), that extends between an axially outer end of the outer-ring element (10) and the wheel-hub end face (4b, 18a), on the axially outer end of the outer-ring element (10), wherein a collecting lip (19a), extends so as to be inclined radially outwards, is arranged on the collecting-lip structure (Figure 2), and wherein an axial outlet gap (S1)  is between the collecting lip (19a) and the wheel-hub end face (4b, Figure 2).  

As to claim 10, D1 discloses the wheel-bearing device of claims 1, wherein the slinger-ring element (17c) comprises a wheel-hub labyrinth portion (portion between 17c and 17d; Figure 2), that is arranged radially outside the cylindrical wheel-hub fastening portion (axial portion of 17b that directly contacts 2; Figure 2) and extends from the radial wheel-hub sealing portion (17c) substantially axially towards the radial outer-ring sealing portion (Figure 2).  

As to claim 11, D1 discloses the wheel-bearing device of claim 10, wherein the radial outer-ring sealing portion (15), has a first radial outer-ring sealing segment (left most radial portion between 15a and 15b) that extends axially farther inwards than a second radial outer-ring sealing segment (15b; Figure 2), the first radial outer-ring sealing segment (left most radial portion between 15a and 15b) is arranged radially outside the second radial outer-ring sealing segment (Figure 2), the first radial outer-ring sealing segment (left most radial portion between 15a and 15b) is connected to the second radial outer-ring sealing segment by a transition portion (Figure 2), such that the outer-ring element (10) comprises an axially inwardly recessed peripheral cavity (radial space between 10 and 2), and the wheel-hub labyrinth portion (portion between 17c and 17d)  extends towards or into the cavity (Figure 2).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018-0186181; Tada et al.) in view of D2 (WO 2017 061242; Kato).
As to claim 9, D1 discloses the wheel-bearing device of claim 8, wherein the collecting-lip structure comprises a substantially radially outwardly extending blocking lip (radial thickness of 19), that extends radially beyond a radial outer-ring outer face (lacks disclosure).  
Kato teaches a wheel bearing, in Figures 1-3, with sealing element 1 having the sealing portion that is radially extending beyond the outer face 51a of the outer ring 51 to support lip 15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a substantially radially outwardly extending blocking lip (radial thickness of 19), that extends radially beyond a radial outer-ring outer face as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a radially outwardly extending lip beyond the outer surface of the outer ring), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675